Title: To James Madison from William Montgomery, 20 July 1808
From: Montgomery, William
To: Madison, James



Sir
Philadelphia July 20th 1808

On the 15th ulto I took the liberty of inclosing you two letters from my Son, informing me he had failed in obtaining passports to the United States; and requested your interference in the business or instructions how I should proceed.  This is of importance to me.  I expect he has again gone to Antwerp to place himself under the care of Jacob Ridgway Esqr. Agent there.  I wrote my Son the Steps taken and hoped for the interference of our Government.  Permit me again to remind you of my application knowing your attention is much engrossed on the important concerns of our Country & that my letter may have escaped your Recollection.  I am respectfully Sir Your humble Servant

Wm. Montgomery

